DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34, 42 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the plurality of fill ports are perpendicular to the at least one of the first fluid flow distribution channel and the second fluid flow distribution channel.  Claim 27 requires the plurality of fill ports to be oriented parallel to the longest edge of the card body.  Claim 34 does opposite what claim 27 requires therefor it is unclear as to how the fill ports of 34 further limit claim 27.  



Claim 45 recites the limitation "sample wells" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  “A pair of sample wells” should be recited as “a pair of the plurality of sample wells”

Claim 45 recites the limitation "respective fill channel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Is the respective fill channel part of the plurality of fill channels or separate structure?

Claim 45 recites the limitation "common fill channel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Is the common fill channel part of the plurality of fill channels or separate structure?

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-32, 34-43 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staples et al. (US 6,267,929) in view of Yue et al. (US 2007/0014695).
Staples discloses a sample test card (fig. 5, 6), comprising: 
a card body having a width between about 90 mm (~3.5 inches which is 88.9mm, background of invention; O’Bear US 5,609,828 is full incorporated by reference) and about 95 mm, a length between about 44 mm and about 60 mm (57mm is roughly 2.5inches; background of invention), and a thickness between about 4 mm and about 5 mm (this is standard thickness that is used in the incorporated reference readers for sample test cards and inherently disclosed; background of invention) (the Vitek2 and 
a first surface (top, fig. 5) and a second surface (bottom, fig. 6) opposite the first surface; 
a fluid intake port (fluid intake manifold 22); 
a plurality of sample wells (20) comprising a first group of sample wells (any number of 2 or more wells in any row or column that reside next to each other) and a second group of sample wells (any number of 2 or more wells in any row or column that reside next to each other), wherein the plurality of sample wells comprises 64 sample wells (fig. 1 provides 64 wells; fig. 5 shows 45); 
a first fluid flow distribution channel (24) defined at the first surface of the card body, wherein the first fluid flow distribution channel is fluidically connected to the fluid intake port (22) and the first group of sample wells (fig. 5 shows the first fluid flow distribution channel 24 connected to fill channels (channels that are arranged perpendicular to the distribution channel, see annotated figure) and which are fluidically connected to the first group of sample wells); and 
a second fluid flow distribution channel (24) defined at the second surface of the card body, wherein the second fluid flow distribution channel is fluidically connected to the fluid intake port (22) and the second group of sample wells (fig. 5 shows the second fluid flow distribution channel 24 on the second surface connected to fill channels 
a plurality of fill channels (fill channels are arranged perpendicular to the distribution channels 24) connected to at least one of the first fluid flow distribution (24) channel and the second fluid flow distribution channel (24 is on the second surface and is connected to each respective fill channels on the second surface); and 
a plurality of fill ports (fill ports are parallel to the longest edge of the card body, see annotated figure) connecting the plurality of fill channels (See annotated figure) to respective ones of the first group of sample wells (first group can be a selection of any wells in a column or row) and the second group of sample wells (the second group can be any selection of wells in a column or row), 
the plurality of fill ports (parallel ports to the longest edge) terminating at respective sample wells in the respective ones of the first group of sample wells and the second group of sample wells, wherein the plurality of fill ports comprise fill ports oriented parallel to the longest edge of the card body that terminate at a plurality of rows and a plurality of columns of the plurality of sample wells (see annotated figure which shows 9 columns and 5 rows, each column and row have a plurality of fill ports that terminate at the plurality of sample wells).  The same rows and column correspond on the second surface with the wells 20. 
Annotated Figure 5A:

    PNG
    media_image1.png
    438
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    762
    media_image2.png
    Greyscale

  
Staples does not teach 90 mm size or more than 64 wells on the microchip. 

Regarding the sizing of the prior art being 88.9mm in length vs the instant claim require 90mm, then it would have been obvious to one having an ordinary skill in the art to modify Staples to size the sample card to fit the dimension of the reader which would be done through routine experimentation and sizing which is well known in the art.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) regarding the change in size and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 for a change of a range that is similar to the prior art (specifically prior art teaching 88.9mm vs 90mm the instant claim).  
Regarding claim 28, wherein the plurality of sample wells comprise from 80 to 140 sample wells. Staples does not teach the sample wells comprise 80-140 wells.
Yue discloses 96 sample wells (para 77).  It would have been obvious to one having an ordinary skill in the art to modify Staples to use any number of sample wells that are constant will sample tray common well numbers as taught by Yue (para 77).

Yue teaches a microchip have a plurality of sample chambers, a sample introduction channel for each sample chamber and a detection device for monitoring a reaction in the sample chamber.  Yue states that the sample chambers on the microchip can be in any number of arrangements that include 96 and 192 (para 77).  It would have been obvious to one having an ordinary skill in the art to modify Staples to provide 104 sample chambers/wells in order to process increase or decrease the number of tests on a sample by providing various sample chambers on a single microchip.  This is well known in the art for processing samples and would only require a modification of the sample wells and channel size on the card which Staples and Yu provide motivation for.    
Regarding claim 30, wherein the 104 sample wells are arranged as thirteen columns of eight sample wells.  It would have been obvious to one have an ordinary skill in the art to modify Staples to arrange the sample wells on the microchip in any number of arrangements as it would not change the function of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70.
Regarding claim 31, wherein the first and second surfaces are sealed with a sealant tape covering the plurality of sample wells. (see claim 7 of Staples).
Regarding claim 32, wherein the plurality of sample wells are disposed between the first surface and the second surface.  (See fig. 5 and 6 of Staples)
Regarding claim 34, wherein the plurality of fill ports (the bottom row of fill port has a section that is perpendicular to the fluid flow distribution channel, see annotated 
Annotated Fig. 5B:
    PNG
    media_image3.png
    459
    742
    media_image3.png
    Greyscale


Regarding claim 35, wherein the plurality of fill channels (see annotated figure 5A) are perpendicular to the at least one of the first fluid flow distribution channel (24) and the second fluid flow distribution channel (24) at a junction between (the junction is where fill channel connects with the distribution channel) the fill channels and the at least one of the first fluid flow distribution channel and the second fluid flow distribution channel (see annotated figure 5A).  



Regarding claim 37, wherein the horizontally orientated fill ports comprise a width of about 0.5 to about 0.6 mm and a depth of about 0.5 to about 0.6 mm (fig. 7). It would have been obvious to one having an ordinary skill in the art to modify Staples to provide a width and depth to flow a fluid therein which is less than the total depth of the card.    In re Rose, 220 F.2d 459, 105 USPQ 237
Regarding claim 38, further comprising bubble traps (bubble trap passages 32) in fluid communication with the plurality of sample wells (fig. 5 ref. 32). 
Regarding claim 39, wherein each of the plurality of sample wells (20 are disposed fluidically between a respective one of the bubble traps (32) and a respective one of the first fluid flow distribution channel (24) and the second fluid flow distribution channel (24).  See fig. 5 and 6 which shows the wells 20 located fluidically between bubble traps 32 and fluid distribution channels 24.  
Regarding claim 40, wherein an average fluidic network distance between wells of the plurality of sample wells is from about 20 to about 25 mm.
Staples does not specifically teach an average fluid network distance between wells of the plurality of sample wells being from 20-25mm.  
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 41, wherein the average fluidic network distance between wells of the plurality of sample wells is less than 30 mm.  
Staples does not specifically teach an average fluid network distance between wells of the plurality of sample wells is less than 30 mm.  
Yue teaches a sample well plate that comprises various configurations of wells within the plate.  It is well known in the art that sample wells can change size to accommodate various sample sizes, the size and spacing of the components on the plate can change sizes to accommodate more or less components thereon.  Therefore it would have been obvious to one having an ordinary skill in the art to modify Staples to change the size of the fluidic network distance to the above specifications through routine optimization to configure the number of components on a sized sample well plate that is routinely used in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 42, wherein the card body further comprises a third distribution channel (the third distribution channel can be interpreted as the channel to the left of the 
Regarding claim 43, wherein the card body further comprises a plurality of second fill channels (see annotated 5A) disposed in the first surface (fig. 5) of the test card and operatively connected (fluidically communication) to the third distribution channel (channel to the left of intake manifold 22) and a third group of sample wells (group of wells that are connected to the third channel to the left of the intake manifold 22, see annotated figure below).  

    PNG
    media_image4.png
    447
    742
    media_image4.png
    Greyscale
	


Regarding claim 50, Staples discloses a sample test card (fig. 5, 6), comprising: 
a card body having a width between about 90 mm (~3.5 inches which is 88.9mm, background of invention; O’Bear US 5,609,828 is full incorporated by reference) and about 95 mm, a length between about 44 mm and about 60 mm (57mm is roughly 2.5inches; background of invention), and a thickness between about 4 mm and about 5 mm (this is standard thickness that is used in the incorporated reference readers for sample test cards and inherently disclosed; background of invention) (the Vitek2 and Vitek compact are disclosed in the background of the invention in the instant specification and are used to disclose the size of the instant size of the claims; Vitek 2 
a first surface (top, fig. 5) and a second surface (bottom, fig. 6) opposite the first surface; 
a fluid intake port (fluid intake manifold 22); 
a plurality of sample wells (20) comprising a first group of sample wells (any number of 2 or more wells in any row or column that reside next to each other) and a second group of sample wells (any number of 2 or more wells in any row or column that reside next to each other), wherein the plurality of sample wells comprises 64 sample wells (fig. 1 provides 64 wells; fig. 5 shows 45); 
a first fluid flow distribution channel (24) defined at the first surface of the card body, wherein the first fluid flow distribution channel is fluidically connected to the fluid intake port (22) and the first group of sample wells (fig. 5 shows the first fluid flow distribution channel 24 connected to fill channels (channels that are arranged perpendicular to the distribution channel, see annotated figure) and which are fluidically connected to the first group of sample wells); and 
a second fluid flow distribution channel (24) defined at the second surface of the card body, wherein the second fluid flow distribution channel is fluidically connected to the fluid intake port (22) and the second group of sample wells (fig. 5 shows the second fluid flow distribution channel 24 on the second surface connected to fill channels (channels that are arranged perpendicular to the distribution channel 24, see annotated figure) and which are fluidically connected to the second group of sample wells);
Annotated Figure 5A:

    PNG
    media_image1.png
    438
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    762
    media_image2.png
    Greyscale

  

Yue teaches a microchip have a plurality of sample chambers, a sample introduction channel for each sample chamber and a detection device for monitoring a reaction in the sample chamber.  Yue states that the sample chambers on the microchip can be in any number of arrangements that include 96 and 192 (para 77).  It would have been obvious to one having an ordinary skill in the art to modify Staples to provides more than 64 sample chambers/wells in order to process increase or decrease the number of tests on a sample by providing various sample chambers on a single microchip.  This is well known in the art for processing samples.  
Regarding the sizing of the prior art being 88.9mm in length vs the instant claim required 90mm, it would have been obvious to one having an ordinary skill in the art to modify Staples to size the sample card to fit the dimension of the reader which would be done through routine experimentation and sizing which is well known in the art.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) regarding the change in size and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 for a change of a range that is similar to the prior art (specifically prior art teaching 88.9mm vs 90mm the instant claim).  

The modified Staples does not specifically teach an average fluid network distance between wells of the plurality of sample wells is less than 30 mm.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.


Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Bear et al. (US 5,609,828) in view of Yue et al. (US 2007/0014695).
O’Bear discloses a sample test card, comprising: 
a card body having a width between about 90 mm (~3.5 inches which is 88.9mm, background of invention) and about 95 mm, a length between about 44 mm and about 60 mm (57mm is roughly 2.5inches; background of invention), and a thickness between about 4 mm and about 5 mm (this is standard thickness that is used in the incorporated reference readers for sample test cards and inherently disclosed; background of invention) (the Vitek2 and Vitek compact are disclosed in the background of the invention in the instant specification and are used to disclose the size of the instant size of the claims; Vitek 2 discloses 100mm x 60mm x 5mm), the card body defining: 
a first surface (top) and a second surface (bottom) opposite the first surface; 

a plurality of sample wells (110) comprising a first group of sample wells (110, 1st row) and a second group of sample wells (110 second row), wherein the plurality of sample wells comprises 64 sample wells (fig. 1 provides 64 wells); 
a first fluid flow distribution channel (150) defined at the first surface of the card body, wherein the first fluid flow distribution channel is fluidically connected to the fluid intake port (14) and the first group of sample wells (fig. 1 shows the first fluid flow distribution channel 150 connected to distribution legs or fill channels 160 and then to the wells 110); and 
a second fluid flow distribution channel (190) defined at the second surface of the card body, wherein the second fluid flow distribution channel is fluidically connected to the fluid intake port (140) and the second group of sample wells (fig. 2 shows the second fluid flow distribution channel 190 connected to distribution legs or fill channels 200 and then to the wells 110).  
O’Bear does not teach 90 mm size or more than 64 wells on the microchip or wherein the average fluidic network distance between wells of the plurality of sample wells is less than 30 mm.
Yue teaches a microchip have a plurality of sample chambers, a sample introduction channel for each sample chamber and a detection device for monitoring a reaction in the sample chamber.  Yue states that the sample chambers on the microchip can be in any number of arrangements that include 96 and 192 (para 77).  It would have been obvious to one having an ordinary skill in the art to modify O’bear to provides more than 64 sample chambers/wells in order to process increase or decrease the number of tests on a sample by providing various sample chambers on a single microchip.  This is well known in the art for processing samples.  
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) regarding the change in size and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 for a change of a range that is similar to the prior art (specifically prior art teaching 88.9mm vs 90mm the instant claim).  
The modified O’Bear does not specifically teach an average fluid network distance between wells of the plurality of sample wells is less than 30 mm.  
Yue teaches a sample well plate that comprises various configurations of wells within the plate.  It is well known in the art that sample wells can change size to accommodate various sample sizes, the size and spacing of the components on the plate can change sizes to accommodate more or less components thereon.  Therefore it would have been obvious to one having an ordinary skill in the art to modify O’Bear to change the size of the fluidic network distance to the above specifications through routine optimization to configure the number of components on a sized sample well plate that is routinely used in the art. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.


Allowable Subject Matter
Claims 45-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not a plurality of diffusion barriers in the plurality of fill channels, wherein the plurality of diffusion barriers are attached within respective fill channels and wherein each diffusion barrier from amongst the plurality of diffusion barriers is positioned between a pair of sample wells in fluid communication with a common fill channel and wherein each diffusion barrier is operable to interrupt fluid flow between a respective one of the one or more pairs of opposing sample wells of the first group of sample wells.

Response to Arguments
Applicant’s arguments with respect to claims 27-32, 34-43 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive.  With respect to the arguments presented to claim 50, Applicant argues, “O'Bear and Yue, whether taken alone or in combination, fail to disclose, teach, or suggest each and every limitation of new independent Claim 50. As such, Applicant respectfully submits that new independent Claim 50 is patentable over the combination of O'Bear and Yue.”  The modified O’Bear sized to fit on a card body having a width smaller than 95mm and having a length of less than 60mm and having more than 64 wells on the card body would have arrived at an average fluidic network distance between wells of the plurality of sample wells being less than 30mm as one of ordinary skill in the art would have found through routine optimization for a configured sample card. See In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797